Citation Nr: 0404339	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-09 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Salt Lake 
City, Utah


THE ISSUE

Entitlement to payment or reimbursement for services provided 
by Gold Cross Ambulance on March 21, 2002.


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran reportedly had active duty service from March 
1960 to March 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  an April 2002 determination by VA 
Salt Lake City Health Care System, the Agency of Original 
Jurisdiction (AOJ), which denied payment for services 
provided by Gold Cross Ambulance on March 21, 2002.  A notice 
of disagreement was received in July 2002, a statement of the 
case was issued in August 2002, and a substantive appeal was 
received in March 2003.  


REMAND

The record reveals that the veteran, who has no service-
connected disability, was taken by ambulance by Gold Cross 
from Alta View Hospital in Sandy, Utah to VA Salt Lake City 
Health Care on March 21, 2002.  According to VA medical 
records, the veteran required treatment for a transient 
ischemic attack.  The veteran sought reimbursement for the 
travel expenses charged by Gold Cross.  The AOJ denied 
payment for these services.  

It appears that the AOJ has denied the veteran's claim for 
reimbursement for the cost of ambulance transportation based 
on a findings that the veteran did not meet the income or 
inability to defray the cost requirements under 38 C.F.R. § 
17.143.  It does not appear that the veteran has offered any 
evidence or arguments regarding his income or inability to 
defray the cost of transportation.  

The Board also notes that payment or reimbursement for 
emergency services for nonservice-connected conditions in 
non-VA facilities may also be authorized under 38 U.S.C.A. § 
1725 (West Supp. 2002) and 38 C.F.R. §§ 17.1000-1003 (2002). 
Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law 106- 177. The 
provisions of the Act became effective as of May 29, 2000.  

If the claim is for payment or reimbursement for emergency 
transportation all of the following conditions must be met:

(a)  Payment or reimbursement is authorized under 38 U.S.C. 
1725 for emergency treatment provided at such facility (or 
payment or reimbursement could have been authorized under 38 
U.S.C. 1725 for emergency treatment if death had not occurred 
before emergency treatment could be provided);

(b)  The veteran is financially liable to the provider of the 
emergency transportation;

(c)  The veteran has no coverage under a health-plan contract 
for reimbursement or payment, in whole or in part, for the 
emergency transportation or any emergency treatment 
authorized under 38 U.S.C. 1728 (this condition is not met if 
the veteran has coverage under a health-plan contract but 
payment is barred because of a failure by the veteran or the 
provider to comply with the provisions of that health-plan 
contract); and

(d)  If the condition for which the emergency transportation 
was furnished was caused by an accident or work- related 
injury, the claimant has exhausted without success all claims 
and remedies reasonably available to the veteran or provider 
against a third party for payment of such transportation; and 
the veteran has no contractual or legal recourse against a 
third party that could reasonably be pursued for the purpose 
of extinguishing, in whole or in part, the veteran's 
liability to the provider.

See 38 C.F.R. § 17.1003(2003).

It does not appear that the AOJ has formally adjudicated the 
veteran's claim for reimbursement of the cost of 
transportation by ambulance under the above provisions, and 
the case must be returned to the AOJ for preliminary 
consideration.  

The Board also notes that it does not appear that the veteran 
has been clearly advised of the provisions of the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
Appropriate action is also necessary in this regard before 
the Board may properly proceed with appellate review. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The AOJ should furnish the veteran 
with an appropriate letter to ensure that 
the veteran is furnished proper notice in 
compliance with 38 C.F.R. § 3.159(b)(1), 
including notice of (a) the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
the information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).  

2.  After undertaking any additional 
development of the evidence, the AOJ 
should review the veteran's claim to 
determine if the benefit sought can be 
granted under the provisions of 38 
U.S.C.A. § 1725; 38 C.F.R. § 17.1003.  If 
the benefit sought is not granted, the 
AOJ should furnish the veteran with a 
supplemental statement of the case 
setting forth the provisions of 38 
U.S.C.A. § 1725; 38 C.F.R. § 17.1003 and 
the AOJ's reasons for determining that 
the requirements for reimbursement were 
not met.  After the veteran is afforded 
an opportunity to respond, the case 
should be returned to the Board for 
appellate review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 

directs the AOJs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



